                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


SHAMAR W. MONTGOMERY,
                                                      Case No. 2:20-cv-842
       Plaintiff,                                     Judge George C. Smith
                                                      Magistrate Judge Kimberly A. Jolson
       v.

JUDY LYNCH, et al.,

       Defendants.


                    REPORT AND RECOMMENDATION AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Docs. 1). Plaintiff’s request to proceed in forma pauperis is GRANTED. All judicial

officers who render services in this action shall do so as if the costs had been prepaid. 28 U.S.C .

§ 1915(a). Furthermore, having performed an initial screen and for the reasons that follow, it is

RECOMMENDED that the Court DISMISS Plaintiff’s Complaint (Docs. 1-2, 1-3).

I.     LEGAL STANDARD

       Because Plaintiff is proceeding in forma pauperis, the Court must dismiss the Complaint,

or any portion of it, that is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2). “A claim is frivolous if it lacks ‘an arguable basis either in law or in fact.’” Flores

v. U.S. Atty. Gen., No. 2:14-CV-84, 2014 WL 358460, at *2 (S.D. Ohio Jan. 31, 2014) (citing

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). This occurs when “indisputably meritless” legal

theories underlie the complaint, or when a complaint relies on “fantastic or delusional” allegations.

Flores, 2014 WL 358460, at *2 (citing Neitzke, 490 U.S. at 327–28).
       In reviewing a complaint, the Court must construe it in Plaintiff’s favor, accept all well-

pleaded factual allegations as true, and evaluate whether it contains “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). In sum, although pro se complaints

are to be construed liberally, Haines v. Kerner, 404 U.S. 519, 520 (1972), “basic pleading

essentials” are still required, Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

II.    DISCUSSION

       Plaintiff, a resident of Columbus, purports to sue Judy Lynch, Community Support

Housing, “Twin Valley Behavior,” “Adam H Borad,” City of Columbus,” “Employers of

Columbus,” and “Business Small and Corporations.” (See generally Docs. 1-2, 1-3). Plaintiff

does not bring an intelligible legal claim in his Complaint, which speaks for itself:

       Pay me because people who have not been as many class as we are getting billions,
       I been put to work because I was thrown on medications that could have killed me
       if I was not as strong as I am. People vilate [sic] my provicy [sic] all day eve[r]yday
       on social media for money. I want what is owed to me and I want Judge Lynch
       removed because she caused harm to me, love[d] ones, and all of Columbus as
       African Americans.

(Doc. 1-3 at 4).

       In a prior case like this one also filed by Plaintiff, the Court held that:

       Plaintiff’s Complaint provides insufficient factual content or context from which
       the Court could reasonably infer that Defendants violated Plaintiff’s rights. Thus,
       he has failed to satisfy the basic federal pleading requirements set forth in Rule 8(a).
       Twombly, 550 U.S. at 555. Moreover, the allegations Plaintiff sets forth in his
       Amended Complaint are so nonsensical as to render his Amended Complaint
       frivolous. A claim is frivolous if it lacks “an arguable basis either in law or in fact.”
       Neitzke v. Williams, 490 U.S. 319, 325 (1989). The former occurs when
       “indisputably meritless” legal theories underlie the complaint, and the latter when
       it relies on “fantastic or delusional” allegations. Id. at 327–28. This Court is not

                                                  2
       required to accept the factual allegations set forth in a complaint as true when such
       factual allegations are “clearly irrational or wholly incredible.” Ruiz v. Hofbauer,
       325 F. App’x 427, 429–30 (6th Cir. 2009) (citing Denton v. Hernandez, 504 U.S.
       25, 33 (1992)).

Montgomery v. City of Columbus, et al., 2:18-cv-00187, Doc. 2 at 4 (S.D. Ohio).

       So too here. Plaintiff’s allegations “constitute the sort of patently insubstantial claims” that

deprive the Court of subject matter jurisdiction. Tooley v. Napolitano, 586 F.3d 1006, 1010 (D.C.

Cir. 2009). Because Plaintiff’s Complaint is premised on incomprehensible allegations, the

Undersigned finds Plaintiff has failed to state a plausible claim for relief and it is recommended

that this action be dismissed as frivolous. See Flores, 2014 WL 358460, at *3.

III.   CONCLUSION

       For the foregoing reasons, the Undersigned GRANTS the Motion for Leave to Proceed in

forma pauperis (Doc. 1), and RECOMMENDS that the Court DISMISS Plaintiff’s Complaint

(Docs. 1-2, 1-3).

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1). Failure to object to

the Report and Recommendation will result in a waiver of the right to have the district judge review

the Report and Recommendation de novo, and also operates as a waiver of the right to appeal the

                                                   3
decision of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474

U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.



Date: February 27, 2020                   /s/Kimberly A. Jolson
                                          KIMBERLY A. JOLSON
                                          UNITED STATES MAGISTRATE JUDGE




                                             4
